                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

    In re: Paul Richard Stewart, Debtor             )                        Case No. 20-30038-KLP
                                                    )                        Chapter 13

                                   OBJECTION TO CONFIRMATION

       COMES NOW Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, and
moves this Court to deny confirmation of the Chapter 13 Plan dated January 8, 2020, for the cause as
follows:

   1. The Debtor filed this Chapter 13 Petition, now pending in the United States Bankruptcy
      Court, Eastern District of Virginia, Richmond Division, on January 3, 2020 under 11 U.S.C.
      Chapter 13.

   2. This Objection is filed pursuant to 11 U.S.C. § 1325(b)(1)(B).

   3. The above-filed Chapter 13 case is not eligible for confirmation due to the Debtor’s failure
      to provide proof of his household expenses; specifically, the expenses taken as marital
      adjustment at Line 13 of Form 122C-1.

   4. The Trustee would suggest, based on the Debtor’s wife’s paystubs from her new, current
      employment, that her payroll taxes appear overstated at Line 13, and that she has no ongoing
      expenses for life insurance or a retirement contribution.

   5. In addition, the Trustee requests the Debtor provide proof of his wife’s monthly debt
      maintenance expenses.

    WHEREFORE, for the reasons stated herein, the Chapter 13 Trustee, by Counsel, respectfully moves
the Court to deny confirmation of the Debtor’s proposed Chapter 13 Plan, and for such further and other
relief as the Court deems necessary.


  Date: March 4, 2020                                         /s/ Elizabeth C. Brogan                  .




                                                                 Elizabeth C. Brogan, Counsel for
                                                                 Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
                                       CERTIFICATE OF SERVICE

         I hereby certify a true copy of the foregoing OBJECTION TO CONFIRMATION was served
electronically or by first-class mail, postage prepaid, this 4th day of March, 2020, upon the following
parties:

        Paul Richard Stewart
        5854 Pilmour Drive
        Providence Forge, VA 23140

        Patrick Thomas Keith, Counsel for Debtor
        Boleman Law Firm, PC
        P.O. Box 11588
        Richmond, VA 23230-1588
        ecf@bolemanlaw.com

        William R. Baldwin, III, Counsel for Donald R. Stewart
        Meyer Baldwin Long & Moore LLP
        5600 Grove Avenue
        Richmond, VA 23226-2102
        billbaldwin@comcast.net

        Brandon R. Jordan, Johnie Rush Muncy; Counsel for First Home Mortgage Corporation
        Samuel I. White, P.C.
        1804 Staples Mill Rd., Suite 200
        Richmond, VA 23230
        bjordan@siwpc.com; jmuncy@siwpc.com

                                                             /s/ Elizabeth C. Brogan                   .




                                                                 Elizabeth C. Brogan, Counsel for
                                                                 Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION

    In re: Paul Richard Stewart, Debtor               )                       Case No. 20-30038-KLP
                                                      )                       Chapter 13
           5854 Pilmour Drive                         )
           Providence Forge, VA 23140                 )
                                                      )
           XXX-XX-0975                                )

                           NOTICE OF OBJECTION TO CONFIRMATION

       Elizabeth C. Brogan, Counsel for Suzanne E. Wade, Chapter 13 Trustee, has filed papers with
the Court objecting to the confirmation of your Chapter 13 Plan dated January 8, 2020.

       Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

       If you do not want the Court to grant the relief sought in the Objection, or if you want the Court
to consider your views on the Objection, then on or before three (3) days before the date of the hearing,
you or your attorney must:

        _X_ File with the Court, at the address shown below, a written response pursuant to Local
        Bankruptcy Rule 9013-1(H). If you mail your response to the Court for filing, you must
        mail it early enough that the Court will receive it on or before the date stated above.

                         Clerk of Court
                         United States Bankruptcy Court
                         701 East Broad Street, Suite 4000
                         Richmond, Virginia 23219

        You must also mail a copy to:
                         Elizabeth C. Brogan
                         Counsel for Suzanne E. Wade, Chapter 13 Trustee
                         7202 Glen Forest Drive, Suite 202
                         Richmond, Virginia 23226

        _X_ Attend the hearing on the Objection, scheduled to be held on March 11, 2020 at
        9:10 a.m. at United States Bankruptcy Court, 701 East Broad Street, Room 5100,
        Richmond, VA 23219.

Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
         If you or your attorney do not take these steps, the Court may decide that you do not oppose the
relief sought in the Objection, and may enter an order granting that relief.

Date: March 4, 2020                                           /s/ Elizabeth C. Brogan                   .




                                                                  Elizabeth C. Brogan, Counsel for
                                                                  Suzanne E. Wade, Chapter 13 Trustee


                                       CERTIFICATE OF SERVICE

       I hereby certify a true copy of the foregoing NOTICE OF OBJECTION TO CONFIRMATION
was served electronically or by first-class mail, postage prepaid, this 4th day of March, 2020, upon the
following parties:

        Paul Richard Stewart
        5854 Pilmour Drive
        Providence Forge, VA 23140

        Patrick Thomas Keith, Counsel for Debtor
        Boleman Law Firm, PC
        P.O. Box 11588
        Richmond, VA 23230-1588
        ecf@bolemanlaw.com

        William R. Baldwin, III, Counsel for Donald R. Stewart
        Meyer Baldwin Long & Moore LLP
        5600 Grove Avenue
        Richmond, VA 23226-2102
        billbaldwin@comcast.net

        Brandon R. Jordan, Johnie Rush Muncy; Counsel for First Home Mortgage Corporation
        Samuel I. White, P.C.
        1804 Staples Mill Rd., Suite 200
        Richmond, VA 23230
        bjordan@siwpc.com; jmuncy@siwpc.com

                                                              /s/ Elizabeth C. Brogan                   .




                                                                  Elizabeth C. Brogan, Counsel for
                                                                  Suzanne E. Wade, Chapter 13 Trustee




Elizabeth C. Brogan
Counsel for Suzanne E. Wade, Chapter 13 Trustee
Virginia State Bar Number 76539
7202 Glen Forest Drive, Suite 202
Richmond, Virginia 23226
(804) 775-0979
